Citation Nr: 0528767	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-41 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability manifested 
by right side numbness and deformity of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a disability manifested by right side 
numbness and deformity of the right hand.

The veteran filed his original claim in August 2003.  The RO 
denied the claim in June 2004 and the veteran filed a notice 
of disagreement (NOD) in July 2004.  A statement of the case 
(SOC) was issued in October 2004 and the veteran timely 
perfected his appeal in November 2004.  

In October 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket under the provisions 
of 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


*	This claim is remanded to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).
*	This claim is remanded to obtain a VA examination.

The Board notes that the veteran has not been provided with 
notice compliant with the VCAA.

Additionally, after review of the claims folder, the Board 
notes that in October 1948, the veteran complained of pain 
and aching at the back of the neck and along the anterior 
aspect of the entire right arm.  His grip strength was also 
noted to be weak and his endurance low.  The veteran was 
service connected for myalgia, right shoulder, in February 
1947.  Current medical records indicate that the veteran 
suffers from a history of numbness and tingling in the hands 
and lower extremities due to diabetic neuropathy.  In 
December 2004, the veteran submitted a statement from Dr. 
B.G. Patel that stated he was unable to determine the 
etiology of the veteran's peripheral neuropathy as to whether 
it was the result of his diabetes or his service-connected 
injury.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  The Board notes that the 
veteran was not provided with a VA examination to determine 
the nature and etiology of his disability.  As such, the 
Appeals Management Center (AMC)/RO is instructed to provide 
the veteran with an examination.

This claim is REMANDED for the following actions:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claim.  
Specifically, the AMC must inform the veteran of the 
following with regard to his service connection claim 
for a disability manifested by right side numbness and 
deformity of the right hand.

A.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).

B.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2005).
C.  The AMC must inform the veteran of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2005).

D.  The AMC must request that the veteran provide 
any evidence in the veteran's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).

2.  The veteran must be scheduled for a VA nerves 
examination.  The report of the examination must include 
responses to each of the following items:

A.  The examiner should state the diagnoses of all 
the veteran's current right side and right hand 
disorders.

B.  For each diagnosis reported in response to Item 
A, above, the examiner should state a medical 
opinion as to whether it is at least as likely as 
not that the disorder is the result of any disease 
or injury in service.  A complete rationale for the 
opinion must be provided.

3.  After undertaking any other development deemed 
appropriate, the AMC/RO should re-adjudicate the issue 
on appeal.  If the benefit is not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and afforded an 
opportunity to respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

